DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/11/2021 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 10/11/2021 have been fully considered.
With respect to the drawing objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). However, examiner raises a new claim objection. 
With respect to the claim interpretations under 35 U.S.C. § 112(f), applicant’s argument that the Office has not given an explanation as to how the claims do not recite sufficient structure is not found persuasive. Examiner respectfully submits that “station”/”member”/”element”/ “unit”/“device” is/are generic place holders that do not connote sufficient structure in the claims and that the argued limitations noted in the office action clearly meet the three prong analysis set forth in MPEP § 2181 I. Applicant does not present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed functions or that these generic place holders connote sufficiently definite structure to a person of ordinary skill in the art. Applicant did not clearly identify on the record the alleged “structure” recited by the limitations (See 37 CFR 1.75(d) and MPEP §§ 608.01(o) & 2181). For these reasons, the claims interpretations are maintained. 

With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 102 and 103, applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Therefore, the rejections are withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Effernelli (US 20190009334), Serapid (Die cart from Serapid, 2009 – of record), Checkley (US 4318660), and Wikipedia (Rigid chain actuator, 2017 – of record). Applicant’s arguments are moot in view of the new grounds of rejection.
Claim Objections
Claim(s) 28 is/are objected to because of the following informalities: 
Claim 28, “item comprises cleaning element” should be changed to --item comprises a cleaning element--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“process stations configured to perform …” in claim 17 with corresponding structure disclosed in at least [0031-0044] and [0069-0070] of applicant’s published application;
  “conveying carriage for …” in claim 17 with corresponding structure disclosed in at least [0012] and [0050] of applicant’s published application;
 “transfer device configured to ... comprising a plurality of item transfer element members” in claim 17 with corresponding structure disclosed in at least [0012] and [0075] of applicant’s published application;
“item transfer element drive unit configured to …” in claim 20 with corresponding structure disclosed in at least [0019] and [0083] of applicant’s published application;
 “build material application element is configured to …” in claim 27 with corresponding structure disclosed in at least [0032] and [0035] of applicant’s published application;
“cleaning element is configured to …” in claim 28 with corresponding structure disclosed in at least [0028] and [0092] of applicant’s published application; and
“unpacking element is configured to …” in claim 29 with corresponding structure disclosed in at least [0029] and [0093] of applicant’s published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17, 20, 22, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effernelli (US 20190009334) in view of Serapid (Die cart from Serapid, 2009 – of record), Checkley (US 4318660), and Wikipedia (Rigid chain actuator, 2017 – of record).
Regarding claims 17 and 22, Effernelli discloses a plant (facility) for additively manufacturing at least one three-dimensional object (Abstract and P0002), the plant comprising: 
at least two different process stations (M1-M4, 50, 84, 86, and/or 88: Fig. 1) configured to perform an additive manufacturing process, preprocess and/or postprocess (P0035, 0049, and 0060);
a conveying device (42: Fig. 1) with a conveying carriage (48: Fig. 3) for conveying at least one item (C) within the plant between the at least two different process stations (P0047, 0071, 0076, and Figs. 1-6);
wherein the conveying carriage comprises at least one transfer device (48 comprises internal conveyor 118 functioning as a transfer device: Fig. 6) configured to transfer the at least one item (C) from a support position and/or orientation (position of C on 48: Fig. 5) to a transfer position and/or orientation (position of C on chamber 12 of one of the stations: P0079 and Fig. 6), wherein the at least one item is transferable from the conveying carriage to a respective one of the at least two different process stations when in the transfer position and/or orientation (P0074, 0076, 0079, and Figs. 5-6). 
Effernelli is silent about the details/type of the at least one transfer device (internal conveyor). Thus, Effernelli fails to disclose wherein the at least one transfer device comprises at least one item transfer element comprising a plurality of item transfer element members, wherein the plurality of item transfer element members are interconnected via hinged connections such that adjacent item transfer element members can be moved relative to each other. 
A person having ordinary skill in the art would have been encouraged/motivated to look in the area of transfer devices/conveyors motivated by the desire to find a suitable transfer device.
In an analogous art, transfer devices used in manufacturing plants, Serapid discloses at least one conveying carriage (cart) for conveying at least one item (die) between the at least two different process stations within the plant (a first station where the die is removed and a second station where the die is transferred: see all YouTube video), wherein the conveying carriage comprises at least one transfer device (the cart comprises a telescoping transfer device) configured to transfer the at least one item (die) from a support position and/or orientation to a transfer position and/or orientation (0:47-1:17 of YouTube video),  and a linear/extended position/orientation: see YouTube video and references of record disclosing Serapid’s linear chains or generic linear chains), and wherein the plurality of item transfer element members comprise a linear chain (see YouTube video and annotated image below). Thus, the use of linear chains as item transfer elements in transfer devices of conveying carriages is known and desirable.

    PNG
    media_image1.png
    573
    1059
    media_image1.png
    Greyscale


In an analogous art, linear chains, Wikipedia discloses that the use of a linear chain actuators comprising articulated interconnected links as a suitable linear actuator in the field of materials/tools conveyance is known/desirable for its linear telescoping capability, its enhanced rigidity when the links are in their linear positon/orientation and its compact size when the links are in their rotated positon/orientation (all pages, especially highlighted sections). Thus, the use of linear chains as item transfer elements in transfer devices is known and desirable. In fact, the use of linear chains as transfer elements in transfer devices is known in the art of transfer devices in view of several references of record disclosing linear chains and their applications in transfer/conveying devices.

Regarding claims 20, modified Effernelli fails to disclose an item transfer element drive unit. 
However, Checkley further discloses to include an item transfer element drive unit (motor assembly 40: Fig. 2) assigned to the at least one item transfer element, wherein the item transfer element drive unit is configured to generate a drive force to move the plurality of item transfer element members (motor assembly is assigned to the push-pull chain and configured to move its chain links to enable transfer/movement of the item: C2, L56-C3, L20, and Figs. 1-2). 
Wikipedia further discloses to drive linear chain actuators via electric motors (pg. 1).
The incorporation of a motor unit configured to drive/move chain links of linear chains is known and desirable in the art of transfer devices in view of several references of record disclosing linear chains and their applications in transfer/conveying devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the plant of Effernelli in view of the additional teachings of Checkley and Wikipedia by incorporating and assigning an item transfer element drive unit to the at least one item transfer element and by configuring the item transfer element drive unit to generate a drive force to move the plurality of 
Regarding claims 31 and 32, modified Effernelli further discloses/suggests wherein the conveying carriage is moveably connectable or connected with at least one conveying element, wherein the at least one conveying element comprises a rail (48 is moveably connectable or connected to a circulation path 46 comprising/defining a rail in which 48 runs: P0047, 0071, 0080, Fig. 1, and rail shown in Fig. 5). Serapid further discloses to provide at least one rail on the floor and to connect the cart to the rail to facilitate/guide the movement of the car (0:36-0:50 of YouTube video). Checkley further discloses to provide at least one rail (12) and to connect the car to the rail to facilitate/guide the movement of the car (C2, L24-33, and Fig. 2). Thus, Serapid and Checkley further obviate the limitations of these claims. 
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effernelli (US 20190009334) in view of Serapid (Die cart from Serapid, 2009 – of record), Checkley (US 4318660), and Wikipedia (Rigid chain actuator, 2017 – of record) as applied to claim 17 above, and further in view of Herzog (US 20180326711).
Regarding claim 27, modified Effernelli further suggests that the plant comprises a build material application element (P0001 and 0003; furthermore, powder-based additive manufacturing machines are characterized for comprising a recoating blade/roller/squeegee), but modified Effernelli fails to disclose that the transferred item comprises a build material application element.  
In the same field of endeavor, additive manufacturing plants, Herzog ‘711 discloses that it is known and desirable to use modular functional units in the art (P0004-0006) and discloses/suggests to enable transfer of a build material application element of a build material application device (enable transfer of modular functional units 2 between process stations 7, 6, 22, and 23 in the plant, wherein at least one modular functional unit 2 is a dosing module 2b: P0004, 0037, Figs. 1 and 4, and accompanying text; wherein the dosing module 2b comprises a coating device: P0012, 0043, and Fig. 3), wherein the 
It is known and desirable in the art to transfer items/modules during operation of AM plants (e.g. [0002-0003] of applicant’s published application and/or abstract and P0013 of US 20180133798 – of record).
A person of ordinary skill in the art would have recognized that the conveying device of modified Effernelli is capable of supporting and conveying a build material application element in its conveying chamber 44 (See Figs. 3 and 4-6). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the plant of Effernelli in view of Herzog ‘711 by configuring a build material application element of a build material application device as a modular functional unit and configuring the conveying device to transfer the build material application element between the process stations of the plant to arrive at the claimed invention for the benefit(s) of enabling its transfer between the process stations, enhancing its usage, and/or facilitating its replacement/maintenance as suggested by Herzog ‘711 and knowledge in the art. See MPEP §§ 2143 I A, 2143 I C, and 2143 I D.
Claim(s) 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effernelli (US 20190009334) in view of Serapid (Die cart from Serapid, 2009 – of record), Checkley (US 4318660), and Wikipedia (Rigid chain actuator, 2017 – of record) as applied to claim 17 above, and further in view of Herzog (US 20180264552) and Tochimoto (US 20020090410 – of record).
Regarding claim 28, modified Effernelli further discloses/suggests that the plant comprises a cleaning/suction device (P0042 and 0049), wherein the cleaning/suction device is configured to remove non-consolidated build material from a powder receiving volume of a powder module (P0042 and 0049), but modified Effernelli fails to disclose that the transferred item comprises a cleaning element. 
In the same field of endeavor, additive manufacturing plants, Herzog ‘552 discloses to enable transfer/conveyance of a cleaning device (cleaning module 13) comprising a cleaning element (cleaning/blowing/suction device) between stations of the plant (P0022, 0046, 0050, and Fig. 3).

It is known and desirable in the art to transfer items/modules during operation of AM plants (e.g. [0002-0003] of applicant’s published application and/or abstract, P0013 of US 20180133798 – of record, and P0002-0006 of US 20180326711).
A person of ordinary skill in the art would have recognized that the conveying device of modified Effernelli is capable of supporting and conveying a cleaning/suctioning/blowing element/nozzle in its conveying chamber 44 (See Figs. 3 and 4-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the plant of Effernelli in view of Herzog ‘552 and Tochimoto by providing a cleaning element of a cleaning device comprising as a module and configuring the conveying device to transfer the cleaning element between the process stations of the plant to arrive at the claimed invention for the benefit(s) of enabling its transfer between the process stations, facilitating its replacement/maintenance, and/or enhancing/expediting removal of non-consolidated build material in the process stations as suggested by Herzog ‘552, Tochimoto, and knowledge in the art. See MPEP §§ 2143 I A, 2143 I C, and 2143 I D.
Regarding claim 29, modified Effernelli further discloses/suggests to enable unpacking of the 3D printed object (P0003-0004) and that the plant comprises a cleaning/suction device to remove non-consolidated build material and/or clean the 3D printed object (P0042 and 0049), but modified Effernelli fails to disclose that the transferred item comprises an unpacking element. 
In the same field of endeavor, additive manufacturing plants, Herzog ‘552 discloses to enable transfer/conveyance of a cleaning device (cleaning module 13) comprising a cleaning element (cleaning/blowing/suction device) between stations of the plant (P0022, 0046, 0050, and Fig. 3).

In the same field of endeavor, additive manufacturing plants, Tochimoto discloses to enable transfer/conveyance of an unpacking element (blowing element 711) of an unpacking device (WU), wherein the unpacking element (blowing element 711) is configured to remove non-consolidated build material surrounding at least one printed three-dimensional object (91) for the benefit(s) of enhancing/expediting removal of non-consolidated build material from the printed three-dimensional object (P0196-0202 and Fig. 15).
A person of ordinary skill in the art would have recognized that the conveying device of modified Effernelli is capable of supporting and conveying an unpacking/suctioning/blowing element/nozzle in its conveying chamber 44 (See Figs. 3 and 4-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the plant of Effernelli in view of Herzog ‘552  and Tochimoto by providing an unpacking element of an unpacking device as a module and configuring the conveying device to transfer the unpacking element between the process stations of the plant to arrive at the claimed invention for the benefit(s) of enabling its transfer between the process stations, facilitating its replacement/maintenance, and/or enhancing/expediting removal of non-consolidated build material from the printed three-dimensional object as suggested by Herzog ‘552, Tochimoto, and knowledge in the art. See MPEP §§ 2143 I A, 2143 I C, and 2143 I D.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
	Herzog (US 20180056393) discloses use of a carrying device 12a-12c to transfer items/modules 11a-c between process stations in a plant (Abstract, Figs. 1-2, and accompanying text).

Ishikawa (US 20140109701 – of record) discloses a transfer device comprising at least one push-pull chain 100 comprising a plurality of link members 110 interconnected via hinged connections 120 such that adjacent item transfer element members can be moved relative to each other for the benefits of providing sufficient rigidity to the link members in the aligned/contracted position/orientation and/or enhancing conveyance of an item M (P0006, P0021-0031 and F1-4B). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743